Title: To Thomas Jefferson from Oliver Whipple, 17 October 1805
From: Whipple, Oliver
To: Jefferson, Thomas


                  
                     May it Please your Excellency,
                     Providence October 17th. 1805—
                  
                  When the foregoing Letter was given me by Governor Fenner, it was my Intention to have waited on you, at Washington, immediately after; but on Reflection, it accured, that you would probably be at Monticello, and I might possibly loose the expected Honour of a personal Interview, I have therefore, for the present, owing to some Indisposition, delayed my intended Visit untill the sickly Season, is over. But I have now, a melancholly Tale to unfold, (in Stead of presenting myself to your Excellency. Governor Fenner is no more! Your Friend and Admirer is no more! Yesterday he gave the last adieu!—His Country agonizes at the deep felt Wound! A Flash of returning Health, for a while, cheered our drooping Hopes; but yesterday Saw us hence in the Morning of Dispair!—Your Excellency will not deny his republican Friends, nor myself, to eulogise for a Moment; and give some prominent & masterly Traits of his Sublime Character, which faithfull Byography will undoubtedly Sanction. As a Gentleman he was free & affable, His Deportment modest, yet firm; his Mind was of Herculian Texture, evincing the Power of Enterprise and Decision; His Judgment, the Result of accute Reasoning; In the vast Variety of polilitical & arduous Conflicts, in the Defence of Liberty and his Country, he shone with uncommon Brilliance, his Resourses attached to his Energies, Such a grand Assemblage of auxiliary Virtues, That he was undaunted, at the Post of Honour, and in Council, dreaded by his Enemies; Finally by his steady & unequalled Example & Perseverance, he fixed the Standard of correct Principles of Republicanism. Your Excellency will pardon this Effusion of Gratitude & Truth. I have tho’t fit to send on, this day, his friendly & polite Letter addressed to your Excellency, at my Request; I believe it is the last Effort of this kind; which was done with Such Promptitude and such ingaging Urbanity of Manners, the Impression will never be effaced, Heighthned with this Expression, (as he wrote) I shall yet see him, myself, I expect shortly to be at the Seat of Goverment, untill which Event, I pray God to have your Excellency, in his holy Keeping, I am Sr. Your Excellency’s most obedient and very humble Servt.
                  
                     Oliver Whipple
                     
                  
                  
                     PS. Should any Appointment become vacant in my native State, or shoud any Commissioners be appointed to settle our Differences with Spain, or a Secretary to any Embassay, previous to the winter Sessions of Congress I beg your Excellency, that I may be remembered—
                  
                Enclosure
                                    
                     
                        Sir 
                        
                        Providence Septemr 24th. 1805
                     
                     
                        This will be handed to you by Oliver Whipple Esq;—and at his request I take the liberty of introducing him to your notice. He is a Son of the late Judge Whipple of this State;—has been in the practice of the law, with reputation, in the State of New hampshire for several years, and has lately returned to his native State where he proposes to spend the remainder of his days—His political sentiments are favourable to the rights of Man;—he is consequently a supporter of the present Administration of our National Affairs—He is at present desirous of becoming acquainted with the principal republican Characters at the Seat of Government—Any attention or favor which it may be convenient for your Excellency to bestow upon him, I am confident will be received with gratitude, and will oblige your Excellency’s Most Obedt Servt—
                     
                        
                           A. Fenner
                        
                     
                  
                  
               